 

[image_001.jpg] 

 

420 Jericho Turnpike, Suite 110, Jericho, NY 11753 

 

November 1, 2016

 

Dan Cohen

420 Jericho Turnpike, Suite 110

Jericho, NY 11753

 

Re: Management Services Agreement

 

Dear Mr. Cohen:

 

This Management Services Agreement (this “Agreement”) sets forth the terms and
conditions whereby Dan Cohen (referred to herein as “You” or “Executive”) agrees
to provide certain management services (as described on Schedule A attached
hereto) to Ecosciences, Inc., a Nevada corporation with offices located at 420
Jericho Turnpike, Suite 110, Jericho, NY 11753 (the “Company”).

 

1. Services     1.1 The Company hereby engages you, and you hereby accept such
engagement, as the Company’s Chief Operating Officer of the Company on the terms
and conditions set forth in this Agreement.     1.2 You shall provide to the
Company the management services set forth on Schedule A attached hereto (the
“Services”).     1.3 To the extent you perform any Services on the Company’s
premises or using the Company’s equipment, you shall comply with all applicable
policies of the Company relating to business and office conduct, health and
safety and use of the Company’s facilities, supplies, information technology,
equipment, networks and other resources.     2. Term

 

The term of this Agreement is set forth on Schedule A, unless earlier terminated
in accordance with Section 8 (the “Term”). Any extension of the Term will be
subject to mutual written agreement between the parties.

 

   

 

 

3. Compensation (Fees and Expenses)     3.1 As full compensation for the
Services and the rights granted to the Company in this Agreement, the Company
shall pay you a fixed fee set forth on Schedule A (the “Fees”), payable as set
forth on Schedule A, and, as a restricted stock grant, issue to you the shares
of the Company’s Series D Convertible Preferred Stock (the “Restricted Shares”)
vesting in increments upon the completion of the milestones as set forth on
Schedule A.     3.2 The Company represents that the restricted stock grant and
milestones referred to in paragraph 3.1 are the same as the restricted stock
grant and milestones contained in the Management Services Agreement of Joel
Falitz, CEO of the Company.     3.3 The Company shall have the right to withhold
from any amount payable hereunder any Federal, state and local taxes in order
for the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.     3.4 Upon earning the Restricted Shares in
accordance with Schedule A, you and the Company shall enter into a Restricted
Stock Purchase Agreement, in substantially in form attached hereto as Exhibit A,
pursuant to which the Restricted Shares shall be issued to you.     3.5 The
Company agrees to reimburse you for all reasonable and documented travel and
other costs or expenses (“Expenses”) incurred or paid by you in connection with
the performance of the Services in accordance with the general reimbursement
policy of the Company then in effect, and in each case that have been approved
in writing in advance by the Company. The Company, as soon as practicable, shall
provide the Executive with an American Express or other business card to pay for
said Expenses where a credit card payment would be feasible and applicable.    
3.6 The Company shall pay all undisputed Fees & Expense within five (5) business
days after the Company’s receipt of an invoice submitted by you in accordance
with the payment schedule set forth in Schedule A.

 

Ecosciences, Inc. –Management Services AgreementPage 1

   

 

3.7 The Company shall make you eligible to participate in the Company’s equity
incentive plan or any successor plan (the “Equity Incentive Plan”), when an
Equity Incentive Plan has been implemented by the Board and subject to the terms
and conditions of the Equity Incentive Plan or such successor plan, as
determined by the Board. Any equity securities of the Company (“Company
Securities”) granted to you shall be formalized through an executed grant
agreement between you and the Company (“Grant Agreement”). All of the terms and
conditions of any Company Securities issued to you shall be governed by the
terms and conditions of the Equity Incentive Plan and the Grant Agreement    
3.8 During the Term, the Executive shall be entitled to participate in all
employee benefit plans, practices and programs implemented and approved by the
board of directors and subsequently maintained by the Company, including any
defined contribution plan (i.e. 401K Sep IRA or other pension plan), any
insurance program and any medical and other health benefit plan, in each case,
sponsored by the Company and as in effect from time to time (collectively,
“Employee Benefit Plans”) to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans.

 

4. Intellectual Property Rights     4.1 The Company is and shall be, the sole
and exclusive owner of all right, title and interest throughout the world in and
to all the results and proceeds of the Services performed under this Agreement
(collectively, the “Deliverables”), including all patents, copyrights,
trademarks, trade secrets and other intellectual property rights (collectively,
the “Intellectual Property Rights”) therein. You agree that the Deliverables are
hereby deemed a “work made for hire” as defined in 17 U.S.C. §101 for the
Company. If, for any reason, any of the Deliverables do not constitute a “work
made for hire,” you hereby irrevocably assign to the Company, in each case
without additional consideration, all right, title and interest throughout the
world in and to the Deliverables, including all Intellectual Property Rights
therein.     4.2 Any assignment of copyrights under this Agreement includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as “moral rights” (collectively, the “Moral Rights”). You
hereby irrevocably waive, to the extent permitted by applicable law, any and all
claims you may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.     4.3 You shall make full and prompt
disclosure to the Company of any inventions or processes, as such terms are
defined in 35 U.S.C. §100 (the “Patent Act”), made or conceived by you alone or
with others during the Term, whether or not such inventions or processes are
patentable or protected as trade secrets and whether or not such inventions or
processes are made or conceived during normal working hours or on the premises
of the Company. You shall not disclose to any third party the nature or details
of any such inventions or processes without the prior written consent of the
Company.

 



Ecosciences, Inc. –Management Services AgreementPage 2

   

 

4.4 Upon the request of the Company, you shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Deliverables. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such
documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

 

4.5 Notwithstanding Section 4.1, to the extent that any of your pre-existing
materials are contained in the Deliverables, you retain ownership of such
pre-existing materials and hereby grant to the Company an irrevocable,
worldwide, unlimited, royalty-free license to use, publish, reproduce, display,
distribute copies of, and prepare derivative works based upon such pre-existing
materials and derivative works thereof. The Company may assign, transfer and
sublicense such rights to others without your approval.     4.6 Except for such
pre-existing materials, you have no right or license to use, publish, reproduce,
prepare derivative works based upon, distribute, perform, or display any
Deliverables. You have no right or license to use the Company’s trademarks,
service marks, trade names, trade names, logos, symbols or brand names.

 

5. Confidentiality     5.1 You acknowledge that you will have access to
information that is treated as confidential and proprietary by the Company,
including, without limitation, trade secrets, technology, and information
pertaining to business operations and strategies, customers, pricing, marketing,
finances, sourcing, personnel operations of the Company, its affiliates or their
suppliers or customers, in each case whether spoken, written, printed,
electronic or in any other form or medium (collectively, the “Confidential
Information”). Any Confidential Information that you develop in connection with
the Services, including but not limited to any Deliverables, shall be subject to
the terms and conditions of this Section 5. You agree to treat all Confidential
Information as strictly confidential, not to disclose Confidential Information
or permit it to be disclosed, in whole or part, to any third party without the
prior written consent of the Company in each instance, and not to use any
Confidential Information for any purpose except as required in the performance
of the Services. You shall notify the Company immediately in the event you
become aware of any loss or disclosure of any Confidential Information.     5.2
Confidential Information shall not include information that:

 

  (a) is or becomes generally available to the public other than through your
breach of this Agreement; or         (b) is communicated to you by a third party
that had no confidentiality obligations with respect to such information.

 

Ecosciences, Inc. –Management Services AgreementPage 3

   

 

5.3 Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You agree to provide written notice
of any such order to an authorized officer of the Company within 24 hours of
receiving such order, but in any event sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion.

 

6. Representations, Warranties and Covenants     6.1 You represent, warrant and
covenant to the Company that:

 

  (a) you have the right to enter into this Agreement, to grant the rights
granted herein and to perform fully all of your obligations in this Agreement;  
      (b) your entering into this Agreement with the Company and your
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which you are subject;        
(c) you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with best industry standards for similar services and you
shall devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;         (d) the Company will receive good and valid
title to all Deliverables, free and clear of all encumbrances and liens of any
kind;         (e) all Deliverables are and shall be your original work (except
for material in the public domain or provided by the Company) and, to the best
of your knowledge, do not and will not violate or infringe upon the intellectual
property right or any other right whatsoever of any person, firm, corporation or
other entity.         (f) You are acquiring the Restricted Shares solely for
your own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof.

 

Ecosciences, Inc. –Management Services AgreementPage 4

   

 

  (g) You acknowledge that the Restricted Shares are not registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and that the Restricted Shares may not be transferred or sold
except pursuant to the registration provisions of the Securities Act or pursuant
to an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.         (h) The certificate evidencing the
Restricted Shares and underlying Common Stock shall bear a customary restrictive
Rule 144 legend.         (i) In addition to the 4.99% conversion limitation of
the Restricted Shares pursuant to the Certificate of Designation for the
Restricted Shares on file with the Secretary of State of Nevada, the Restricted
Shares shall be earned and become issuable only in compliance with the
provisions as set forth on Schedule A.

 

6.2 The Company hereby represents and warrants to you that:

 

  (a) it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and         (b) the execution of this
Agreement by its representative whose signature is set forth at the end hereof
has been duly authorized by all necessary corporate action.

 

7.Indemnification

 

7.1 Both parties shall defend, indemnify and hold harmless each other and its
affiliates and their officers, directors, employees, agents, successors and
assigns from and against all losses, damages, liabilities, deficiencies,
actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind (including reasonable attorneys’ fees) arising out of or resulting
from:

 

  (a) The breach of any representation, warranty or obligation under this
Agreement.

 

8.Termination

 

8.1 Except for the initial six (6) month term, the Company may terminate this
Agreement without cause upon 90 days’ written notice to you. In the event of
termination pursuant to this Section 8.1, the Company shall pay you on a
pro-rata basis any Fees then due and payable for any Services completed up to
and including the date of such termination. The Company shall also issue you the
Restricted Shares earned as of the date of such termination.     8.2 The Company
may terminate this Agreement, effective immediately upon written notice to you,
at any time during the Term of this Agreement, in the event that you breach this
Agreement, and such breach is incapable of cure, or with respect to a breach
capable of cure, you do not cure such breach within thirty (30) days after
receipt of written notice of such breach.

 

Ecosciences, Inc. –Management Services AgreementPage 5

   

 

8.3 Upon expiration or termination of this Agreement for any reason, or at any
other time upon the Company’s written request, you shall within five (5) days
after such expiration or termination:

 

  (a) deliver to the Company all Deliverables (whether complete or incomplete)
and all hardware, software, tools, equipment or other materials provided for
your use by the Company;         (b) deliver to the Company all tangible
documents and materials (and any copies) containing, reflecting, incorporating
or based on the Confidential Information;         (c) permanently erase all of
the Confidential Information from your computer systems; and         (d) certify
in writing to the Company that you have complied with the requirements of this
Section 8.3.

 

8.4 The terms and conditions of this Section 8 and Section 4, Section 5, Section
6, Section 7, Section 8.3, Section 10, Section 11 and Section 12 shall survive
the expiration or termination of this Agreement.

 

9.Other Business Activities

 

You may be engaged or employed in any other business, trade, profession or other
activity which does not place you in a conflict of interest with the Company;
provided, that, during the Term, you shall not be engaged in any business
activities that do or may compete with the business of the Company without the
Company’s prior written consent to be given or withheld in its sole discretion.

 

10.Non-Solicitation

 

You agree that during the Term of this Agreement and for a period of 24 months
following the termination or expiration of this Agreement, you shall not make
any solicitation to employ or employ the Company’s personnel without written
consent of the Company to be given or withheld in the Company’s sole discretion.

 

11.Assignment

 

You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company’s prior written consent to be given or
withheld in the Company’s sole discretion. Any assignment in violation of the
foregoing shall be deemed null and void. The Company may freely assign its
rights and obligations under this Agreement at any time. Subject to the limits
on assignment stated above, this Agreement will inure to the benefit of, be
binding on, and be enforceable against each of the parties hereto and their
respective successors and assigns.

 

Ecosciences, Inc. –Management Services AgreementPage 6

   

 

12.Miscellaneous

 

12.1 After termination, you shall not export, directly or indirectly, any
technical data acquired from the Company, or any products utilizing any such
data, to any country in violation of any applicable export laws or regulations.
    12.2 All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.     12.3 This Agreement, together with any other documents incorporated
herein by reference and related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.     12.4 This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto, and any of the terms thereof may be waived, only by a written
document signed by each party to this Agreement or, in the case of waiver, by
the party or parties waiving compliance.     12.5 This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule. Each party irrevocably submits to the exclusive jurisdiction and venue of
the federal and state courts located in the Country of New York, in any legal
suit, action or proceeding arising out of or based upon this Agreement or the
Services provided hereunder.     12.6 If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.     12.7 This Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Ecosciences, Inc. –Management Services AgreementPage 7

   

 

If this Management Services Agreement accurately sets forth our understanding,
kindly execute the enclosed copy of this letter and return it to the
undersigned.

 

  Very truly yours,         ECOSCIENCES, INC.         By: /s/ Joel Falitz  
Name: Joel Falitz   Title: Chief Executive Officer and President

 

ACCEPTED AND AGREED:

 

Signature: /s/ Dan Cohen         Name: Dan Cohen         Date: November 1, 2016
        Fed. Tax Id/SSN:    

 

Ecosciences, Inc. –Management Services AgreementPage 1

   

 

SCHEDULE A

 

Title:   Chief Operating Officer       Services/Job Description   Run the day to
day sales & marketing operation for the Company       Term:   Six months from
the date above written and automatically renewable for one year terms unless
mutually agreed to in writing       Fees:  

Salary as an employee of $84,000/year or $7,000/month paid bi-monthly (“W2
Salary”) plus Commission*

 

W2 Salary subject to annual review and mutually agreed upon increase.

      *Commission %:  

1. 3% of all gross sales**

 

**Subject to any exceptions as per a commission schedule to be completed within
90 days of this Agreement or as soon as practicable thereafter

 

2. Commissions shall be calculated on a quarterly basis and payable within 30
days after end of quarter

      Health Insurance expenses:   As of January 1, 2017, the Company shall
either pay directly or reimburse Executive for agreed upon individual health
insurance plan or enter into a Group health insurance plan where Executive is
eligible and participating.       Restricted Shares:   1,000,000 shares of
Series D Preferred Stock

 

Restricted Shares Vesting Schedule:   Milestone***:   No. of Restricted Shares:
    1. Upon execution of this Agreement.   100,000     2. Complete product line
expansion with the development and introduction of “green line” products that
complement our existing line for use in commercial kitchens, the food service
industry and other industries and produce Green Seal approved Eco-Logical market
ready inventory   45,000     3. Sign Northeast, USA Master Distributor   75,000
    4. Sign Midwest, USA Master Distributor   75,000     5. Sign West Coast, USA
Master Distributor   75,000     6. Sign Southern, USA Master Distributor  
75,000     7. Sign Retail Distributor - Design and produce a retail package for
in-store shelf and clip strip displays and place product in minimum of five (5)
retail outlets   60,000     8. Sign Regional Distributor for expansion into
South America   75,000     9. Sign Regional Distributor for expansion into
Europe   75,000     10. Sign Regional Distributor for expansion into the Middle
East   75,000     11. Sign Regional Distributor for expansion into India  
75,000     12. Sign Regional Distributor for expansion into Asia   75,000    
13. Redesign the product for expansion into the municipal wastewater service
industry and sign minimum of two (2) contracts with municipalities within the
industry   60,000     14. Sign contract with Infomercial production company for
consumer products and launch the infomercial campaign with the first TV
infomercial broadcast   60,000     TOTAL:   1,000,000

 



Note: ***The milestones are subject to change to better reflect the Company’s
business plan including an analysis of the sales markets, distribution channels
and goals.

 

Ecosciences, Inc. –Management Services AgreementPage 2

   

